Bliss, J. (concurring).
I concur for affirmance.
This statute is intended to compensate an injured volunteer fireman or his beneficiaries in case of death for injuries or death received in line of duty while answering a call from a neighboring municipal corporation or area. The statute does not provide who shall make the call. Calls for fire are not ordinarily turned in by public officials alone. They are made by the person who first discovers the fire. Such person may be an adult or minor, competent or incompetent, responsible or irresponsible. There may be false alarms. None of these things affect the volunteer fireman in the performance of his duty. He does not wait to ascertain the person who turned in the alarm, but answers the call. If he is injured or killed while in the performance of such duty, the benefits are to be paid under the statute by the municipal corporation or area whence came the call. Such corporation or area benefits from the protection afforded by the volunteer fireman and the statutory compensation is made a charge upon such municipal corporation or area so benefiting.
Order affirmed, with costs,.